Citation Nr: 0946437	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
spondylosis, currently rated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 
1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and March 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In the April 2005 decision, the RO 
granted an increased rating of 20 percent for the Veteran's 
service-connected lumbar spine spondylosis.  In the March 
2006 decision, the RO granted service connection for 
radiculopathy of the right and left lower extremities, 
assigning an initial 10 percent rating for each, effective 
from October 7, 2004.  

The Veteran provided testimony at a hearing conducted by a 
local hearing officer in January 2008.  He was also, in 
October 2009, afforded a hearing in Washington, D.C. which 
was conducted by the undersigned Veterans Law Judge.  
Transcripts of these hearings have been associated with the 
Veteran's claims file.

As the appeal of the Veteran's claims for higher ratings for 
radiculopathy of the right and left lower extremities 
emanates from the Veteran's disagreement with the initial 
ratings assigned, the Board has characterized the claims as 
for higher initial ratings, in accordance with the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Additionally, at his October 2009 hearing, the Veteran seemed 
to raise an issue of entitlement to service connection for 
arthritis, as relating to his lumbar spine.  See page 28 of 
hearing transcript (transcript).  As this claim does not 
appear to have been adjudicated by the RO, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
the appellant provided testimony as to the issue of TDIU in 
the course of the October 2009 hearing.  Therefore, the issue 
is raised by the record.  As such, the issue is properly 
before the Board.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine spondylosis 
does not include a limitation of forward thoracolumbar 
flexion to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; or an intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.

2.  For the entire initial rating period from October 7, 
2004, the Veteran's service-connected radiculopathy of the 
right and left lower extremities has resulted in disability 
approximating, for each lower extremity, no worse than mild 
incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spine spondylosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5010 and 
5242 (2008).

2.  For the entire initial rating period from October 7, 
2004, the criteria for an initial rating of 10 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 
4.124a, Diagnostic Code 8521 (2008).

3.  For the entire initial rating period from October 7, 
2004, the criteria for an initial rating of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 
4.124a, Diagnostic Code 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Notification to the Veteran has met all of the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
related case law.  Therefore, the Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because any notice error was not prejudicial, 
and because the Veteran has been provided all the information 
necessary to allow a reasonable person to substantiate these 
claims.  

As to the claim for a rating in excess of 20 percent for the 
service-connected lumbar spine spondylosis, VA notified the 
Veteran in August 2007 and July 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  
The March 2006 Statement of the Case (SOC) and July 2008 
correspondence informed the Veteran of the specific rating 
criteria which would provide a basis for increased rating 
regarding his service-connected lumbar spine disorder.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Correspondence in March 2006 and August 2007 provided 
adequate notice of how effective dates are assigned.  

As concerning the increased rating claims for radiculopathy 
of the right and left lower extremities, the Board begins by 
noting that as service connection, an initial rating, and an 
effective date have been assigned the notice requirements of 
38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in assisting the Veteran that 
reasonably affects the fairness of this adjudication.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The Board 
finds that there is no identified defect in assisting the 
Veteran that could be characterized as reasonably affecting 
the fairness of this process.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  

Factual Background

Service connection for symptomatic lumbosacral strain was 
granted by the RO in April 1976.  A 10 percent rating was 
assigned under the rating criteria then in effect under 
Diagnostic Codes 5294 and 5295.  See 38 C.F.R. § 4.71a.  The 
Veteran did not appeal this decision.  

Review of a VA general medical examination report, dated in 
January 2005, shows that the Veteran complained of low back 
pain.  He complained of being incapacitated from one to three 
days [a week] and of numbness into his legs.  He reported 
working as a salesman, retiring in 2003 because of an 
inability to stand for a long time.  Lumbar spine range of 
motion testing showed flexion to 90 degrees, with extension, 
lateral bending, and rotation to 30 degrees.  No additional 
loss of motion was discerned after repetitive motion.  
Sciatica was noted on neurological examination.  Low back 
pain, with significant functional impairment, was diagnosed.  
The absence of incapacitating events requiring bed rest was 
also documented.  An x-ray report showed lumbar spondylosis.

An April 2005 rating decision increased the disability 
evaluation assigned to the Veteran's lumbar spine spondylosis 
to 20 percent.  This disorder was rated by the RO pursuant to 
Diagnostic Codes 5010 and 5242.  The Board observes that a 
private MRI (magnetic resonance imaging) report, dated in 
June 1998 but received in connection with the current claim, 
included findings of degenerative disc disease of the lumbar 
spine.  

A June 2005 VA neurologic consult report shows that 
examination of the Veteran was grossly within normal limits, 
with the exception of both patchy sensory changes and almost 
hypersensitivity in the bilateral thighs.  There was also 
some tenderness to palpation in the right low lumbar area.  

A January 2006 VA anesthesia note shows a diagnosis of lumbar 
facet joint syndrome and bilateral "SIJ" (sacroiliac 
joint).  Injections were listed as planned procedures.  

Review of a February 2006 VA orthopedic examination report 
notes recent complaints of increased back pain, with flare-
ups upon bending, lifting, and long walks.  The Veteran 
indicated that he was not working.  He reported receiving 
epidural injections in 2006.  The examiner noted that during 
the past 12 months, the Veteran had no incapacitating 
episodes with hospital admissions.  Increased pain was 
reported with bending and lifting, and upon driving long 
distances.  No bowel or bladder complaints were made by the 
Veteran relating to his lower back pain.  

Examination of the lumbar spine showed normal configuration.  
Pain on palpation with limited range of motion was present.  
Forward flexion was to 70 degrees, extension to 10 degrees, 
bilateral lateral bending was to 30 degrees, and bilateral 
rotation was also to 30 degrees.  Mild paravertebral spasms 
were present.  On repetitive motion testing, the Veteran 
displayed increased pain, easy fatigability, lack of 
endurance, and decreased range of motion of five or more 
degrees.  Neurological examination showed negative straight 
leg raising testing, and pinprick testing noted normal skin 
sensitivity.  Babinski testing was also negative bilaterally.  
The Veteran was able to both tip-toe walk and walk on his 
heels.  His gait was normal without assistive devices.  The 
supplied diagnoses included chronic lumbosacral spine pain 
and degenerative disc disease of the lumbar spine.  

The Veteran was also provided a VA peripheral nerves 
examination in February 2006.  He complained of left lower 
extremity radiating pain, affecting his ability to work.  He 
complained of being completely incapacitated seven days a 
month, preventing him from performing any activities.  The 
described pain was in the sciatica nerve distribution.  No 
overt weakness was noted.  The Veteran had some difficulty 
rising from a chair and walking secondary to back pain.  The 
examiner concluded that the Veteran had radiculopathy 
involving the bilateral lower extremities, most likely caused 
by his service-connected lumbar spine disorder.  

The RO granted service connection for radiculopathy of the 
right and left lower extremities in March 2006.  10 percent 
ratings, pursuant to Diagnostic Code 8521 (38 C.F.R. 
§ 4.124a), were assigned for each disorder, effective from 
October 7, 2004.  

A July 2007 letter from the Veteran's VA primary care 
physician shows that the Veteran presently suffered from 
persistent low back pain with paresthesias down both lower 
extremities.  Pain alleviation treatments were reported to 
include physical therapy, use of a TENS unit, oral NSAIDS 
(non-steroidal anti-inflammatory drugs), muscle relaxants, 
and Tylenol with codeine.  

The report of a private examination, conducted in August 
2008, shows that the Veteran complained of, in pertinent 
part, weak and painful legs and back pain.  Examination 
revealed significant paralumbar muscle spasm.  Positive 
straight leg raising testing at 30 degrees bilaterally was 
documented.  The Veteran had a significant limp, and could 
not toe-walk due to back pain.  He could also `not identify 
which toe was being touched on either foot with his eyes 
closed.  The Veteran favored his right leg while walking.  He 
was unable to do a one foot stand on either leg.  The 
supplied diagnoses included bilateral lower extremity pain 
and weakness and neuropathy.  

The report of a VA orthopedic examination conducted in 
November 2008 notes complaints by the Veteran of constant 
dull and aching pain.  He also complained of numbness of the 
bilateral thigh area associated with an on and off tingling 
sensation.  He added that walking was difficult due to his 
back and bilateral leg pain.  Examination of the 
thoracolumbar spine showed significant spasm and pain.  No 
kyphoscoliosis was noted.  Range of motion testing showed 
forward flexion of 50 to 55 degrees, lateral flexion to 10 to 
15 degrees, and backward extension to about 10 degrees.  All 
motion tests were accompanied by spasm and pain.  Lower 
extremity examination revealed decreased sensation in the 
posterior part of the thigh, as well as the lateral aspect of 
the thigh.  The supplied diagnoses included chronic low back 
pain, secondary to spondylosis of the lumbar spine and 
probably disc protrusions causing the radiculopathy.  

The Veteran was most recently afforded a VA orthopedic 
examination in March 2009.  The examination report shows that 
the Veteran reported last working as a car salesman in August 
2008, but was not presently working due to his lower back 
pain.  The pain radiated into his right sacroiliac joint and 
right lower extremity.  The Veteran limped on his right leg 
due to the pain.  The examiner commented that the Veteran, in 
the past 12 months, did not have any incapacitating episodes 
or hospital admissions related to his lower back disorder.  

Examination revealed normal lumbar spine configuration.  Mild 
spasm of the paravertebral muscles was observed.  Range of 
motion findings included forward flexion to 65 degrees, 
extension to 10 degrees, bilateral lateral bending to 25 
degrees, and bilateral rotation to 30 degrees.  After 
repetitive motion tests, increased pain, easy fatigability, 
lack of endurance, and decreased flexion and extension of 
five additional degrees was reported.  Neurological 
examination included findings of negative straight leg 
raising tests on a seated position.  The Veteran was able to 
tiptoe and stay on his heels.  The Veteran limped on his 
right side because of radiating pain into his right leg.  He 
used a cane to improved ambulation.  Previous X-rays were 
noted to include lumbar spine degenerative disc disease.  The 
diagnoses included severe strain of the lumbosacral spine, 
chronic lumbosacral pain with degenerative disc disease, and 
right radiculitis.  

A July 2009 VA outpatient treatment note shows that the 
Veteran was seen to discuss recent X-ray findings and his 
complaints of increased pain.  He described the lower 
extremity pain as that of pins and needles.  Neurological 
examination showed no obvious sensory deficits, with straight 
leg raising equal bilaterally.  Lumbar radiculopathy was 
diagnosed.  Some progression in symptoms were observed, and 
the examiner commented that a 2005 MRI report had indicated 
no nerve impingement with EMG (electromyography) findings 
suggestive of sciatic nerve involvement.  A July 2009 VA X-
ray report shows findings of lumbar spine degenerative 
changes.  

A September 2009 VA outpatient treatment record shows that 
range of motion measurements were reduced as follows:  
flexion by 20 degrees, extension by 5 to 10 degrees, lateral 
flexion by 5 to 10 degrees, and rotation "very little."  
The diagnoses included lower extremity weakness and 
parasthesias.  

A private MRI report dated in September 2009 shows lumbar 
spine findings reflective of moderate multilevel spondylosis 
changes with varying degrees of central canal or 
neuroforaminal stenosis and mass-effects on the nerve roots.  
No paraspinal soft tissue abnormalities were identified.  

At his October 2009 hearing the Veteran informed the 
undersigned that his lumbar spine disorder was a lot worse, 
and that he used Fentanyl patches for pain relief.  See pages 
five and seven of hearing transcript (transcript).  His 
representative claimed that the March 2009 VA examination 
(discussed above) was inadequate, essentially because the 
examiner did not discuss functional limitations or use a 
goniometer [in conjunction with range of motion testing].  
See page nine of transcript.  The Veteran testified that he 
had never been prescribed bed rest by a physician.  See page 
15 of transcript.  As concerning his bilateral lower 
extremity disorders the Veteran testified that he had 
constant numbness, which was exacerbated by activity.  See 
page 18 of transcript.

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, where, 
as here, concerning the right and left lower extremity 
radiculopathy claims, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine].  For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):   For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Under Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under Code 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assignable.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assignable.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Under Note (2):  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Here, the Veteran has been evaluated 
for radiculopathy of the right and left lower extremity 
associated with his service-connected lumbar spine 
spondylosis seemingly by analogy to paralysis of the external 
popliteal nerve.  See 38 C.F.R. § 4.20 (2008) (when an 
unlisted condition is encountered, it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous).  Under Diagnostic 
Code 8521 for paralysis of the external popliteal nerve 
(common peroneal), a 10 percent rating is warranted for mild 
incomplete paralysis; a 20 percent rating is warranted for 
moderate incomplete paralysis; a 30 percent rating is 
warranted for severe incomplete paralysis; and a 40 percent 
rating is warranted for complete paralysis.  Complete 
paralysis consists of foot drop and slight drop of the first 
phalanges of all toes, one cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Neuritis and neuralgia of the external 
popliteal nerve incorporate the identical criteria.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8621, 8721.

Analysis

Lumbar Spine Spondylosis

The Veteran is seeking a rating in excess of 20 percent for 
his service-connected lumbar spine disorder.  

The evidence shows that a rating in excess of 20 percent is 
not warranted for the appellant's spondylosis of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5242.  First, the above-discussed pertinent evidence shows 
that symptoms which are attributable to the Veteran's 
service-connected lumbar disability are not shown to be of 
such a nature or severity or to result in forward flexion of 
the thoracolumbar spine to 30 degrees of less, or favorable 
ankylosis of the entire thoracolumbar spine.  In fact, there 
is no evidence that his thoracolumbar spine is ankylosed.  As 
such, a rating in excess of 20 percent under the General 
Rating Formulas for Diseases and Injuries of the Spine is not 
warranted.

Secondly, though the Veteran, in the course of VA 
examinations in January 2005 and February 2006 provided a 
history of having been incapacitated, VA examiners in January 
2005, February 2006 and March 2009 explicitly commented that 
the Veteran had not had incapacitating episodes or hospital 
admissions related to his lower back disorder in the past 
year.  Also, the Veteran, as noted above testified in October 
2009 that he had never been prescribed bed rest by a 
physician. Thus, a rating in excess of 20 percent is not for 
assignment under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

As noted above, in VA Fast Letter 06-25, VA has determined 
that repetitive testing of a joint should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  In this case, the Board has taken into 
consideration the Veteran's decrease on repetitive testing of 
lumbar flexion and extension motion in the course of the 
March 2009 VA examination.  The Board also acknowledges the 
comment supplied by the examiner at that time of increased 
pain, easy fatigability, and lack of endurance.  Even in 
light of these facts, the Board concludes that the limited 
range of motion displayed by the Veteran at his March 2009 VA 
examination is contemplated by the 20 percent evaluation and 
does not more closely approximate the level of disability 
reflected by the next higher or 40 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.7.

With regard to the Veteran's representative contention that 
the March 2009 VA examination was inadequate because 
functional limitations of Veteran's lumbar spine disorder 
were not adequately addressed and because test findings were 
flawed because a goniometer had not been used by the examiner 
(the specific use of one was not documented in the report), 
the Board finds that the March 2009 VA examination report 
reflects that the examination was based on a thorough 
examination of the Veteran, his service-connected 
disabilities, his medical history and complaints, and 
objective findings and, therefore, the report of the 
examination outweighs the assertions by the representative as 
to the adequacy of the examination.  Concerning this, the 
Board notes first that functional limitation was adequately 
addressed by the examiner.  Second, whether a goniometer was 
or was not used, the range of motion findings set out by the 
March 2009 examiner are consistent with those in other 
medical reports of record, and, under the applicable 
regulation, a rating in excess of 20 percent requires forward 
flexion of the Veteran's thoracolumbar spine to have been 30 
degrees or less.  Such findings are no where shown to 
approach that level of limitation of motion.  The examiner in 
March 2009 provided sufficient detail for the Board to make a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  

Based on the evidence in its entirety, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim, and therefore the claim must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right and left Lower Extremity Radiculopathy

The Veteran is seeking initial disability ratings in excess 
of 10 percent for his service-connected radiculopathy of the 
right and left lower extremities.

The Veteran's service-connected right and left lower 
extremity radiculopathy has been rated by analogy to 
incomplete paralysis of the external popliteal nerve under 
the criteria found at Diagnostic Code 8521.  

After a review of the medical evidence, the Board finds that, 
for the entire initial rating period from October 7, 2004, 
the Veteran's service-connected radiculopathy of the right 
and left lower extremities has resulted in disability 
approximating no worse than mild incomplete paralysis of the 
external popliteal nerve for each extremity.  Concerning 
this, the Board notes that, on VA neurological consult in 
June 2005, the findings were essentially within normal 
limits.  While in the course of a VA peripheral nerves 
examination in February 2006 the Veteran described sciatica 
nerve pain, no overt weakness was demonstrated.  The Board is 
also cognizant that, in the course of a private medical 
examination conducted in August 2008, the Veteran could not 
identify which toe was being touched when his eyes were 
closed, and that he was unable to stand on one leg.  
Conversely, in the course of the March 2009 VA examination 
the Veteran was in fact able to both tip toe and stay on his 
heels.  In essence, there is no indication that, during the 
course of this appeal, his service-connected radiculopathy of 
the right and left lower extremities caused anything more 
than sensory involvement.  Because the involvement for this 
period appears to have been wholly sensory, a mild rating is 
appropriate according to the note in 38 C.F.R. § 4.124a.  A 
higher rating is warranted only for a more severe disability 
picture (moderate, moderately severe, severe, or complete 
paralysis).  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.
As with the analysis discussed above pertaining to the 
Veteran's lumbar spine disorder, review of the multiple 
examination reports on file concerning his lower extremity 
radiculopathy shows that the examinations were adequate.  
Barr.  The examiners provided sufficient detail for the Board 
to make a decision in this case.

Based on the evidence in its entirety, therefore, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim, and therefore the claim must be denied.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 20 percent for the service-connected 
lumbar spine spondylosis is denied.

From October 7, 2004, an initial rating in excess of 10 
percent for the service-connected radiculopathy of the right 
lower extremity is denied.

From October 7, 2004, an initial rating in excess of 10 
percent for the service-connected radiculopathy of the left 
lower extremity is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1994).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1994).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In 
this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board notes that although the schedular 
evaluations in this case contemplate the Veteran's 
symptomatology as reflected in examination reports, the 
medical opinions about his unemployability due to his 
service-connected disabilities present an exceptional 
disability picture.  In this regard, higher ratings are 
provided for certain manifestations of impairment of the low 
back and for a greater degree of impairment resulting from 
radiculopathy of the lower extremities, but the medical 
evidence reflects that those manifestations and degree of 
impairment are not present in this case.  However, the 
opinions indicating that the appellant's service-connected 
lumbar spine and/or right and left lower extremity 
radiculopathy may render him unemployable, without any 
contrary evidence in the file, may reflect an exceptional 
disability picture in this case because they indicate the 
possibility of "marked interference with employment".  

For example, a July 2007 letter from the Veteran's VA primary 
care physician shows that the Veteran had been unemployed the 
past four years and that his outlook for future employment 
was becoming more "bleak" with each passing day.  In 
addition, in the course of an August 2008 private 
examination, the physician commented that the Veteran had 
only been able to work six months out of the past four years.  
He stated his impression that the Veteran was totally 
disabled secondary to neuropathy of his lower extremities 
with weakness and pain.  The examiner added that he did not 
think the Veteran could work at any job.  

A VA orthopedic examiner in November 2008, after supplying 
diagnoses of chronic low back pain, secondary to spondylosis 
of the lumbar spine and probably disc protrusions causing the 
radiculopathy, commented that the Veteran was "pretty much 
disabled."  The Veteran was noted to have worked for three 
months in the past year as a car salesman and was discharged 
for not being able to adequately perform his job.  The 
examiner added that the Veteran could not be hired at any 
other place with his significant back problem associated with 
radiculopathy.  

Despite this evidence, the RO has yet not considered whether 
referral under 38 C.F.R. § 3.321(b)(1) is appropriate.  Under 
that provision, to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for the assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, but rather is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board believes that the evidence noted above is 
sufficient to require referral of the case to VA's Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b).

As concerning the claim for entitlement to TDIU, total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, the Veteran's combined rating for his 
service-connected disabilities is 40 percent, and therefore, 
the percentage requirements under 4.16(a) for a TDIU rating 
are not met in this case, and a TDIU rating cannot be allowed 
under that section.  However, under section 4.16(b) of VA 
regulations, when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), the RO may submit such case to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from granting a total rating under section 
4.16(b) because the authority to grant such a rating is 
vested specifically in the Director, Compensation and Pension 
Service.  Should the Board find that a case it is reviewing 
on appeal is worthy of consideration under section 4.16(b), 
the Board may remand the case to the RO for referral to the 
Director, Compensation and Pension Service, but the Board may 
not grant a total rating in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may 
consider whether referral to "appropriate first-line 
officials" for extra-schedular rating is required); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Given that the record in this case includes the opinions 
noted above about the Veteran's employability in relation to 
his service-connected lumbar spine and bilateral lower 
extremity disorders, the Board believes that additional 
information is required to determine the degree of industrial 
impairment resulting from the Veteran's service-connected 
disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the RO should take corrective action.  Id.

The medical records, at present, do not contain an opinion 
whether the Veteran is unemployable--to include the inability 
to perform sedentary work--as the result of his service-
connected disabilities.  There are no examination reports of 
record that address the extent of functional and industrial 
impairment or ability to obtain or maintain substantially 
gainful employment due to all of his current service-
connected disabilities and so one must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to VA's 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected lumbar spine 
spondylosis and the right and left lower 
extremity radiculopathy under the 
provisions of 38 C.F.R. § 3.321(b).

2.  The RO should also schedule the 
Veteran for a VA medical examination to 
determine the effect of all his current 
service-connected disabilities on his 
employability.  The examiner should 
generally address the extent of 
functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The claims file, to 
include a copy of this REMAND, must be 
made available to and thoroughly reviewed 
by the examiner in connection with the 
examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

5.  Thereafter, the RO should adjudicate 
the TDIU claim including consideration of 
any increased rating for any of the 
service-connected disabilities that may 
have been awarded by the Director of 
Compensation and Pension under section 
3.321(b)(1) pursuant to # 1 above.  If 
TDIU is denied, a supplemental SOC (SSOC) 
should be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


